DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's amendment filed 10/28/2020.
Claims 1-26 are pending.  Claims 18-26 are newly added claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 17, 20 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrea (WO-98/41974 A2, cited in IDS filed 07/30/2019).
Regarding claim 9, Andrea discloses a hearing protection system (figs.3, 4) comprising a hearing protection device (20) and a communication device (30), wherein the hearing protection device comprises:
a first connector (22) comprising terminals, the terminals comprising a first primary terminal, a first receiver terminal, a second primary terminal, and a second receiver terminal;

a second ear protector (4') comprising a second sound attenuation body (8), a second primary microphone ("pick-up microphone" on page 10, lines 30-33), and a second receiver ("output transducer" on page 10, lines 30-33), wherein the second primary microphone and the second receiver are electrically connected to a second primary terminal and a second receiver terminal of the first connector, respectively (page 12, lines 10-17 and figures 3, 4), and wherein the second sound attenuation body is configured to cover an outer ear of a user (page 11, lines 22-27), and
wherein the communication device comprises an interface including a second connector (12, 13) comprising terminals configured for mating with respective terminals of the first connector of the hearing protection device (figure 4), the communication device comprising a processor (60) configured to: 
receive a first primary microphone input signal from the first primary microphone; 
process the first primary microphone input signal for provision of a first output signal for the first receiver based on the first primary microphone input signal, wherein to process the first primary microphone input signal comprises applying noise reduction 
output the first output signal to a first receiver terminal of the second connector (page 14, line 23 - page 15, line 21 and figure 5);
wherein the communication device comprises a radio interface for connection with a radio unit and/or intercom system (see page 4, lines 30-35; page 11, lines 32-35).
Regarding claim 17, see Figs. 3, 4, 5, Andrea discloses device 30 can be a radio and having processor is configured to receive an input signal via the radio interface and form the first output signal based on the first input signal (ANC circuitry 60, 60’ to form the first output signal based on the first input signal that is the microphone signal)

Regarding claim 20, Andrea discloses a hearing protection device (20, figs.3, 4) for coupling with a communication device (30), the hearing protection device comprising:
a first connector (22) configured to couple with the communication device (30) , the first connector comprising terminals, the terminals comprising a first primary terminal, a first receiver terminal, a second primary terminal, and a second receiver terminal;
a first ear protector (3') comprising a first sound attenuation body (7), a first primary microphone ("pick-up microphone" on page 10, lines 30-33), and a first receiver ("output transducer" on page 10, lines 30-33), wherein the first primary microphone and the first receiver are electrically connected to a first primary terminal and a first receiver terminal of the first connector, respectively (page 12, lines 10-17 and figures 3, 4); and

wherein the first connector (22) is configured to provide a first primary microphone input signal from the first primary microphone (“pick-up” microphone of 3’) to the communication device, and to receive a noise reduced signal corresponding with the first primary microphone input signal from the communication device (active noise reduction signal); and 
wherein the receiver terminal and the first primary terminal of the first connector are spaced apart from each other (see 22, 22’ of Figs. 3 and 4).
 Regarding claims 22-24, see Fig. 4 of Andrea where different terminals of microphones are detachably coupled from the communication device and therefore from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-16, 21 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrea in view of Andrea et al (US-5,673,325, hereafter, Andrea’325).
Regarding claim 1, 16 and 21, Andrea disclosed the hearing protection system as discussed in claims 9 and 20 above.  However, Andrea does not disclose the hearing protection system including a secondary microphone device configured for picking up own voice of the user of the hearing protection device. 
Andrea’325 discloses a hearing protection system (see Figs. 9A-9C) in the same field of endeavor that including a left and right earpiece 400 and 410, and a secondary microphone device (microphone boom 320) configured for picking up own voice of the user of the hearing protection device for improvement of canceling or reducing background noise for use with the hearing protection system or headset device (see col. 3, lines 26-52).
It would have been obvious to one of ordinary skill in the art before the effect filing date of the invention was made to modify the hearing protection system of Andrea with a secondary microphone for picking up or capturing the user’s own voice, as taught by Andrea’325, in order to provide user of the hearing protection system or headset device with improvement of cancelling or reducing background noise for better communication purpose.
Regarding claim 2, see Fig. 9D of Andrea’325.
Regarding claim 3, see boom 413 of Fig. 9C of Andrea’325.

Regarding claim 7, see headband 2 in figures 1 and 2 of Andrea.
Regarding claims 8-9, see lines 29-35 on page 11 together with figure 3 of Andrea.
Regarding claims 10-11, see Fig. 4, ANC circuitry 60 and lines 1-35 on page 13 of Andrea.
Regarding claims 12-15, see Fig. 4, ANC circuitry 60 and lines 1-35 on page 13 of Andrea.
Regarding claims 6 and 26, the combination of Andrea and Andrea’325 disclosed the hearing protection system is discussed in claim 1 above.  Andrea and Andrea’325 disclose a first housing for the first sound attenuation body and a second housing for the second sound attenuation body (earcup housing 3 and 4 in Fig. 1 of Andrea; headset with left case 402 and right case 404 in Fig. 9C of Andrea’325).  However, the combination of Andrea and Andrea’325 does not disclose the hearing protection system including a first attachment assembly for the first ear protector and a second attachment assembly for the second ear protector being configured for attachment to a helmet.
It is old and well known in the art to that a hearing protection system having left and right ear protectors being used in a helmet.  It would have been obvious to one of ordinary skill in the art before the effect filing date of the invention was made to modify the hearing protection system that including the left and right ear protectors of Andrea 

Regarding claims 18, and 25, Andrea discloses a headset have protector as shown in Fig. 2, and Andrea discloses a headset having protector as shown in 9C.  Andrea and Andrea’325 fail to disclose the first ear protector first ear protector comprises a first cushion having a circumferential portion defining a cavity for accommodating at least a part of the outer ear of the user.  However, the type of headset that having ear protector comprises a first cushion having a circumferential portion defining a cavity for accommodating at least a part of the outer ear of the user is old and well known in the audio art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilizes the hearing protection system as discussed in claim 1 above for the old and well known type of headset that comprises a first cushion having a circumferential portion defining a cavity for accommodating at least a part of the outer ear of the user in order to provide better hearing protection for the user.
Regarding claim 19, see Figs. 3 and 4 of Andrea.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /XU MEI/            Primary Examiner, Art Unit 2654                                                                                                                                                                                            	 01/27/2021